DALLAS, Circuit Judge.
This is an appeal from a decree in admiralty in a suit which was instituted by the appellants to recover for salvage services claimed to have been rendered to the steam vessel Return. The District Court awarded the libellants the sum of $25, and ordered each party to pay its own costs. We have considered the case de novo, upon the only questions it involves. They are: (1) Was the aid which was rendered to the Return a salvage service, or one of towage merely? (2) If in fact and in law it was a salvage service, was the libelant precluded from asserting it to be so?
1. On March 11, 1902, the Return, having in tow a flat laden with sand, had broken her shaft and was floating helplessly upon the Ohio river. The steamboat George W. Moredock, by whose master and crew the service in question was rendered, was bound down the river, and to her the Return made signals of distress. The Moredock, in response, detached the coal-laden flat which she was towing, and, having made it fast to a telegraph pole on the river bank, went to the assistance of the Return. The small boat of the latter had been sent ashore “to telephone,” and as this left her without means of getting out a line, she was likely to drift against the wall of the Davis Island dam, or the Bear Trap, below. The Moredock took her to a landing. She had been in grave peril, and her attainment of a place of safety was unquestionably due to the help which she asked for and received. The service, then, was rendered in saving a vessel which was in danger from a maritime misadventure, and, as it was rendered by persons who were under no obligation to render it, it is impossible to regard it otherwise than as a service of salvage. The case of The C. D. Bryant (D. C.) 19 Fed. 603, referred to by the learned proctors of the appellee, is plainly distinguishable. That case involved the consideration of the Oregon pilot act of 1882 (Sess. Laws 1882, p. 15), under which a pilot was [bound to render aid to a vessel “in stress of weather, or in case of disaster”; and it was held to be the duty of the pilots subject to that act fto give whatever assistance might be required of a pilot as such, with/out other compensation than that prescribed by the law, unless he ther/eby incurred “extraordinary danger and risk.” But in this case the / rendition of the service was voluntary, and no statutory duty or requirement is in question.
The owner of the George W. Moredock brought an action in a Pelnnsylvania court against the owner of the Return to recover upon an' account for services rendered, in which was included a charge of $2p for “landing steamer Return,” etc. But this charge was subsequently withdrawn from that suit, and properly so, because, as the claim -was really for salvage, it was rightly cognizable by a court of admiralty, and in a proceeding wherein the membex's of the Moredock’s fo rmer crew could participate. . •
*982Having readied the conclusion that the service rendered was one of salvage, and that the libellants were entitled to have it so considered, we think it obvious that, while the award ought not to be a large one, ■ the sum fixed by the decree appealed from is too small, and that the order as to costs was not as favorable to the libellants as it should have been. Therefore the decree is reversed, with costs to the appellants in this court, and the cause will be remanded to the District Court, with direction to enter a decree awarding to the libellants the sum of $100, with costs in that court.